TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00520-CV




                                      Ricky Lane, Appellant

                                                 v.

                         Texas Board of Pardons & Paroles, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. GN300327, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Because appellant Ricky Lane has failed to file an appellant’s brief, we will dismiss

this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).

               The Clerk of this Court filed the clerk’s record in this cause on August 29, 2003.

Because the proceedings in the trial court were not transcribed, no reporter’s record was prepared

or filed with this Court. Appellant’s brief was therefore due September 29, 2003. See id. 38.6(a)(1).

On November 10, the Clerk of this Court received and filed appellant’s motion for extension of time

to file his brief. The Court granted this motion on November 13, 2003, extending the deadline for

filing the brief to December 1, 2003, and the Clerk so advised the parties by postcard dated

November 13. After appellant failed to meet the extended deadline, the Clerk notified the parties,

by postcard dated January 16, 2004, that the appeal was subject to dismissal for want of prosecution
unless appellant tendered a motion by January 30 reasonably explaining the failure to file a brief.

See id. 38.8(a)(1). Appellant has submitted neither a brief nor a motion reasonably explaining the

failure to file a brief.

                 Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 38.8(a)(1), 42.3(b), (c).




                                              Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: April 1, 2004




                                                 2